EXHIBIT 10.2

EXECUTION VERSION

 

ADMINISTRATION AGREEMENT

This Administration Agreement (this “Agreement”), dated as of October 31, 2006
(the “Effective Date”), is made by and among JPMorgan Chase Bank, N.A., a
national banking association (“JPMorgan”, a “Buyer” and “Administrative Agent”),
the Buyers party hereto from time to time (each a “Buyer”), HomeBanc Corp. (a
“Seller”) and HomeBanc Mortgage Corporation (a “Seller”, together with HomeBanc
Corp., the “Sellers”). Administrative Agent, Buyers and Sellers are sometimes
also referred to herein individually as a “Party” and collectively as the
“Parties”.

Recitals

WHEREAS, Sellers, the Buyer parties from time to time and JPMorgan have entered
into a Master Repurchase Agreement dated as of October 31, 2006, as amended from
time to time (the “Repurchase Agreement”) (all capitalized terms used, but not
defined, herein shall have the meanings ascribed to such terms in the Repurchase
Agreement);

WHEREAS, pursuant to the Repurchase Agreement, JPMorgan, as Administrative
Agent, has agreed to enter into Transactions for the purchase of mortgage loans
(the “Purchased Mortgage Loans”) from Sellers, subject to Sellers’ obligation to
repurchase such Purchased Mortgage Loans at the Repurchase Price on or prior to
the Repurchase Date;

WHEREAS, the Buyers desire that such Transactions be allocated to them by the
Administrative Agent;

WHEREAS, Administrative Agent desires to allocate, and Buyers have agreed to
purchase, Purchased Mortgage Loans and the rights related thereto up to each
Buyer’s Commitment (as defined below); and

WHEREAS, Administrative Agent desires to administer the Repurchase Agreement and
the allocation of the Purchased Mortgage Loans for the benefit of the Buyers.

NOW, THEREFORE, in consideration of the mutual covenants contained herein and
for other good and valuable consideration, the Parties, intending to be legally
bound, hereto agree as follows:

ARTICLE 1

DEFINED TERMS

 

Section 1.1

Defined Terms.

(a)          Capitalized terms used in this Agreement and not defined herein
shall have the meanings assigned in the Repurchase Agreement.

 

USActive 5629959.9

 


--------------------------------------------------------------------------------



 

 

 

(b)

As used herein the following terms shall have the following meanings:

“Administrative Questionnaire” shall mean a form sent by the Administrative
Agent to an assignee in accordance with Section 8.5(b) hereof.

“Approved Fund” shall mean any Person (other than a natural person) that is
engaged in making, purchasing, holding or investing in bank loans and similar
extensions of credit in the ordinary course of its business and that is
administered or managed by (a) a Buyer, (b) an Affiliate of a Buyer or (c) an
entity or an Affiliate of an entity that administers or manages a Buyer.

“Available Commitment Amount” shall mean, with respect to any Buyer, (a) the sum
of such Buyer’s Commitments under the Repurchase Agreement minus (b) the sum of
(i) such Buyer’s Purchase Price outstanding under the Repurchase Agreement plus
(ii) such Lender’s Loans (both as defined in the Loan Agreement) outstanding
under the Loan Agreement.

“Commitment” shall mean, for any day, the maximum amount a Buyer is committed on
that day to enter into Transactions with the Sellers pursuant to the Repurchase
Agreement, on its terms and subject to its conditions. The Commitments for the
Buyers are as set forth on Schedule 1, as it may be amended and restated from
time to time.

“Declining Buyer” shall have the meaning set forth in Section 2.1 hereof.

“Exception Mortgage Loan” shall have the meaning set forth in Section 6.2
hereof.

“Maximum Swing Line Purchase Price” shall mean, with respect to the Swing Line
Commitment, twenty percent (20%) of the Maximum Purchase Price.

“Majority Buyers” shall mean, for any day, the Buyers with aggregate Commitments
evidencing sixty-six and two-thirds percent (66-2/3%) or more of (a) the
aggregate Commitments if on that day the Buyers are committed to enter into
Transactions under the Repurchase Agreement or (b) the aggregate outstanding
Purchase Price if on or after that day the Buyers’ Commitments have expired or
have been terminated and have not been reinstated.

“New Buyer” shall mean a bank or other lending institution that becomes a Buyer
as a result of the events described in Section 5.4.

“Participant” shall have the meaning set forth in Section 8.5(a) hereof.

“Pro Rata” shall mean in accordance with the Buyers’ respective ownership
interests in the Transactions, the ratio of that Buyer’s aggregate outstanding
Purchase Price to the aggregate outstanding Purchase Price for all Buyers. On
any day, the Buyers will each own an undivided interest in the Purchased
Mortgage Loans, both principal and accrued interest, and a corresponding
undivided interest in all Repurchase Assets and all rights to the Repurchase
Assets equal to that Buyer’s undivided ownership interest in the Purchased
Mortgage Loans, that bears the same ratio to the entire aggregate outstanding
Purchased Mortgage Loans as that Buyer’s Pro Rata share of the Purchase Price
bears to the aggregate Purchase Price outstanding, subject to the

 

2

USActive 5629959.9

 


--------------------------------------------------------------------------------



 

following adjustment: if at any time or times, any Buyer fails to fund any of
its Purchase Price Share(s) of any Transaction and one or more of the other
Buyers at its option funds it, then:

(a) the respective ownership interests in the Transactions of both (1) Declining
Buyer and (2) the Buyer (or Buyers) that paid the corresponding amount for such
Purchase Price Share(s), shall be proportionately decreased and increased,
respectively, to the same extent as if their respective Commitments were changed
in direct proportion to the unreimbursed balance outstanding from time to time
thereafter of the amount so funded;

(b) the Declining Buyer’s share of all future distributions of any payments and
prepayments on the Transactions shall be paid Pro Rata among the other Buyers in
accordance with their respective unrecovered amount paid on account of such
Declining Buyer’s Purchase Price Share(s) to the Buyer(s) that so funded such
Declining Buyer’s Purchase Price Share(s) until all such funding Buyer(s) have
been fully repaid the amount so funded; and

(c) such adjustment shall remain in effect until such time as the Buyer(s) that
funded such Purchase Price Share(s) have been so fully repaid.

If no other Buyer funds the share of the Declining Buyer, then the Pro Rata
ownership interest in the Transactions of the Buyers shall be changed, in that
case so that each Buyer’s Pro Rata ownership interest in the Transactions is
equal to the ratio of that Buyer’s aggregate outstanding Purchase Price to the
aggregate outstanding Purchase Price for all Buyers. Notwithstanding the change
in the Buyers’ Pro Rata ownership interests in the Transactions due to any
Buyer’s failure to fund its Purchase Price Share(s) of any Transaction(s), such
failure to fund shall not diminish any Buyer’s funding obligation Purchase Price
Share(s) of any subsequent Transaction(s).

“Purchase Price Share” shall mean the ratio of (a) a Buyer’s Commitment and (b)
the aggregate Commitment of all the Buyers.

“Replacement Buyer” shall mean the Buyer who is replacing the Retiring Buyer.

“Retiring Buyer” shall have the meaning set forth in Section 5.4 hereof.

“Swing Line Commitment” shall mean JPMorgan’s commitment to enter into Swing
Line Transactions pursuant to Article 3 hereof.

“Swing Line Repurchase Date” shall mean, with respect to a Swing Line
Transaction, on or before the fifth (5th) Business Day following the date that
the Swing Line Transaction was entered into but in no event later than the
Termination Date.

“Swing Line Transaction” shall mean Transactions under which the Sellers may
enter into Transactions with JPMorgan to bridge the Sellers’ daily Purchase
Price requirements for Transactions under the Repurchase Agreement.

 

 

3

USActive 5629959.9

 


--------------------------------------------------------------------------------



 

 

ARTICLE 2

COMMITMENTS TO ENTER INTO TRANSACTIONS

 

Section 2.1

Commitment to Enter into Transactions.

(a)          Subject to the terms and conditions of this Agreement and the
Repurchase Agreement and provided no Default or Event of Default has occurred
under the Repurchase Agreement, the Administrative Agent for the benefit of
Buyers agrees to enter into Transactions with the Sellers up to the Available
Purchase Price. The Buyers’ respective Commitments are set forth on Schedule 1
hereto. The fractions to be applied to determine the respective Purchase Price
Shares of the Buyers are the fractions of the Purchase Price for each
Transaction set forth on Schedule 2. Each Buyer shall be obligated to fund only
that Buyers’ own Purchase Price Share(s) of any Transaction requested, and no
Buyer shall be obligated to the Sellers, Administrative Agent or any other Buyer
to fund a (i) greater share of any Transaction or (ii) a share in excess of such
Buyer’s Available Commitment Amount.

(b)          No Buyer shall be excused from funding its applicable Purchase
Price Share(s) of any Transaction merely because any other Buyer has failed or
refused to fund its relevant Purchase Price Share(s) of that or any other
Transaction. If any Buyer fails to fund its Purchase Price Share(s) of any
Transaction (a “Declining Buyer”), (i) the Administrative Agent as a Buyer (in
its sole and absolute discretion) may choose to fund the Purchase Price Share(s)
of the Declining Buyer, or (ii) the Administrative Agent as a Buyer and/or one
or more of the other Buyers who are willing to do so shall have the right (but
no obligation) to fund the Declining Buyer’s Purchase Price Share(s) in the
proportion that the Commitment of each bears to the sum of the Commitments of
all Buyers that have funded (or are funding) their own Purchase Price Shares of
that Transaction.

(c)          Regardless of whether the other Buyers fund the Purchase Price
Share(s) of the Declining Buyer, the respective ownership interests of the
Buyers in the Transaction shall be adjusted Pro Rata as described in the
definition thereof.

(d)          Should the Administrative Agent as a Buyer fund the Declining
Buyer’s Purchase Price Share of any Transaction, then the Declining Buyer shall
have the obligation to the Administrative Agent, the Sellers and the other
Buyers under this Agreement to deliver such amount to the Administrative Agent
in collected funds on the next Business Day.

(e)          Notwithstanding that multiple Buyers are purchasing Purchase Price
Shares of the Transactions entered into under the Repurchase Agreement, all
Transactions shall be deemed a single Transaction and all of the Repurchase
Assets shall be security for all of the Obligations thereunder.

Section 2.2       Funding of Transaction. Upon the Administrative Agent’s
receipt of a Transaction Request, the Administrative Agent will provide notice
(either electronic or via fax) to each Buyer by 2:00 p.m. (Central time) of such
Buyer’s Purchase Price Share of the requested Transactions. Each Buyer shall
wire their Purchase Price Share to the Administrative Agent via a federal funds
wire transfer to the following account within two hours of notice thereof or
4:00 p.m. (Central time) whichever is earlier:

 

4

USActive 5629959.9

 


--------------------------------------------------------------------------------



 

 

JPMorgan Chase Bank, N.A.

ABA: 021-0000-21

Attention: Mortgage Banking Warehouse Services-- Wanda Carr

Phone: 713-427-6391

For Credit To: HomeBanc Mortgage Corporation and HomeBanc Corp.

Account Number: 00100381681

JPMorgan Chase Real Estate Wire Transfer Clearing Account

Section 2.3       Expiration or Termination of the Commitments. Unless extended
in writing or terminated earlier in accordance with this Agreement and the
Repurchase Agreement, the Buyers’ Commitments to enter into Transactions under
this Agreement and the other Repurchase Documents (including JPMorgan’s Swing
Line Commitment) shall automatically expire at the close of business on the
Termination Date, without any requirement for notice or any other action by the
Administrative Agent, any of the Buyers or any other Person.

 

Section 2.4

Request for Increase in the Maximum Purchase Price.

(a)          If the Sellers shall request an increase in the Maximum Purchase
Price in accordance with Section 3(e) of the Repurchase Agreement, the
Administrative Agent shall use commercially reasonable efforts to obtain
increased Commitments from existing Buyers, new Commitments from prospective new
Buyers or such combination thereof as the Administrative Agent shall elect, to
achieve such requested increase.

(b)          If the increase in the Maximum Purchase Price is achieved, then (i)
the Purchase Price Share of each Buyer (if any) that does not proportionately
increase its Commitment shall automatically be reduced and adjusted
proportionately and (ii) Schedules 1 and 2 shall be updated and the updates
executed and delivered by the Administrative Agent to the Sellers and each of
the Buyers and each shall automatically supersede and replace the then-existing
corresponding schedule for all purposes.

ARTICLE 3

SWING LINE COMMITMENT

Section 3.1        Swing Line Commitment. In addition to its Commitment under
Section 2.1, JPMorgan agrees to enter into Swing Line Transactions with the
Sellers in amounts which do not on any day exceed the Maximum Swing Line
Purchase Price for purposes of initially entering into Transactions under the
Repurchase Agreement (whether for one Buyer or multiple Buyers as applicable).

Section 3.2        Swing Line Transactions. The Sellers shall have the right to
request that JPMorgan enter into Swing Line Transactions:

(a)          only if the Swing Line Transaction fully qualifies in all respects
as an ordinary Transaction under this Agreement and the Repurchase Agreement;

(b)          provided that no Default or Event of Default has occurred and is
continuing;

 

5

USActive 5629959.9

 


--------------------------------------------------------------------------------



 

 

 

(c)

so long as the Maximum Swing Line Purchase Price is not exceeded;

(d)          provided that the Transaction Request for the Swing Line
Transaction is received by JPMorgan after 1:00 p.m. (Central time) and by no
later than 4:00 p.m. (Central time) on the Business Day such Swing Line
Transaction is to be entered into; and

(e)          provided that neither the Sellers nor JPMorgan is aware of any
reason why the requested Swing Line Transaction cannot or will not be fully
funded by the Buyers according to their respective Purchase Price Shares on the
Swing Line Repurchase Date.

 

Section 3.3

Requests for Swing Line Transactions.

(a)          If a Transaction Request for a Swing Line Transaction is received
before 4:00 p.m. (Central time) on a Business Day and fully qualifies in all
respects for an ordinary Transaction under this Agreement and the Repurchase
Agreement, it shall be treated as a Transaction other than a Swing Line
Transaction by the Buyers.

(b)          If (i) a Transaction Request is received after 1:00 p.m. (Central
time) and before 4:00 p.m. (Central time) and (ii) the requirements of Section
3.2 above are satisfied, JPMorgan shall enter into the Transaction as a Swing
Line Transaction on the same Business Day of the Transaction Request.

(c)          Each Swing Line Transaction shall be repurchased on its Swing Line
Repurchase Date by (i) the Administrative Agent’s paying over to JPMorgan, out
of the Payment Account, and JPMorgan’s applying against such Swing Line
Transaction, an amount equal to the Purchase Price of the Transaction funded by
all of the Buyers in their Purchase Price Shares on that day against the same
Transaction Request that was initially funded as a Swing Line Transaction or
(ii) the Buyer for whose behalf the Administrative Agent entered into such Swing
Line Transaction by paying to the Administrative Agent an amount equal to the
Purchase Price of such Swing Line Transaction on that day against the same
Transaction Request that was initially funded as a Swing Line Transaction.

(d)          The Buyer or other Buyers, as applicable, shall be unconditionally
and irrevocably obligated subject to the provisions of this Agreement and the
other Repurchase Documents to timely purchase their respective Purchase Price
Shares of the Swing Line Transaction in an amount equal to (i) in the instance
of multiple Buyers, the difference of the Swing Line Purchase Price minus
JPMorgan’s Purchase Price Share of such Swing Line Transaction or (ii) in the
instance where the Administrative Agent entered into such Swing Line Transaction
on behalf of one Buyer, the Purchase Price of such Swing Line Transaction and,
in both instances, at such time all Swing Line Transactions will be converted to
ordinary Transactions by the Administrative Agent. In addition to the foregoing,
if at the time such Swing Line Transaction was funded, JPMorgan reasonably
believed that no Default or Event of Default had occurred and was then
continuing, the Buyer or other Buyers, as applicable, shall remain
unconditionally and irrevocably obligated (subject to the provisions of this
Agreement and the other Repurchase Documents) to timely fund their respective
Purchase Price Shares of the Swing Line Transaction, irrespective of whether in
the meantime any Default or Event of Default has occurred or been discovered,
and irrespective of whether in the meantime some or all of the

 

6

USActive 5629959.9

 


--------------------------------------------------------------------------------



 

Buyers’ Commitments have lapsed, expired or been canceled, rescinded or
terminated with or without cause, or have been waived, released or excused for
any reason whatsoever.

(e)          All accrued Price Differential on Swing Line Transactions shall be
due and payable by the Sellers to the Administrative Agent (for distribution
from the Payment Account to JPMorgan) on the later of (x) the fifteenth (15th)
day of the next month or (y) two (2) Business Days after the Administrative
Agent bills the Sellers for such accrued Price Differential.

ARTICLE 4

DISTRIBUTION OF PAYMENTS

Section 4.1       Pro Rata Distributions. All payments received by the
Administrative Agent from the Sellers pursuant to the Repurchase Agreement
(including without limitation, Price Differential and the Repurchase Price)
shall be distributed by the Administrative Agent to the Buyers Pro Rata in
accordance with their respective ownership interests in the Transactions. Such
distributions from the Administrative Agent to each Buyer shall be made by
initiating a federal wire transfer by 3:00 p.m. (Central time) on the Business
Day when such funds are received in immediately available funds directly to the
Buyers or to such account at another financial institution as is designated from
time to time by the Buyers in writing and shall be made on the same Business Day
received by the Administrative Agent.

ARTICLE 5

THE BUYERS

Section 5.1        Buyers’ Cooperation. The Buyers agree to cooperate among
themselves and with the Administrative Agent and from time to time upon the
Administrative Agent’s request, to execute and deliver such papers as may be
reasonably necessary to enable the Administrative Agent, in its capacity as lead
buyer and servicer, to effectively administer and service the Purchased Mortgage
Loans and Transactions in the manner contemplated by this Agreement and the
Repurchase Agreement.

 

Section 5.2

Buyers’ Sharing Arrangement.

(a)          Each of the Buyers agrees that if it should receive any amount
(whether by voluntary payment, realization upon security, the exercise of the
right of set-off, or otherwise) which is applicable to the payment of the
principal of, or interest or fees on, the Purchased Mortgage Loans and related
Transactions, of an amount that with respect to the related sum or sums received
(or receivable) by the other Buyers is in greater proportion than that Buyer’s
Pro Rata ownership of the Purchased Mortgage Loans and related Transactions,
then such Buyer receiving such excess amount shall purchase from the other
Buyers an interest in the Obligations of the Sellers under this Agreement or any
of the Repurchase Documents in such amount as shall result in a proportional
participation by all of the Buyers in such excess amount; provided that if all
or any portion of such excess amount is thereafter recovered from such Buyer,
such purchase shall be rescinded and the purchase price restored to the extent
of such recovery; and further provided that the provisions of this Section 5.2
shall not apply to the Administrative Fees under this Agreement.

 

7

USActive 5629959.9

 


--------------------------------------------------------------------------------



 

 

(b)          Each Buyer acknowledges that they have rights to Sellers’ rights
(but not the obligations) under the Loan Agreement and have been granted a Lien
thereon as additional security. Each Buyer agrees for the sole benefit of the
Lenders (as defined in the Loan Agreement) under the Loan Agreement that any
rights that are for the benefit of the Buyers under the Loan Agreement shall be
subordinate and junior to any rights of the Lenders thereunder.

 

Section 5.3

Buyers’ Acknowledgment.

(a)          Each Buyer other than JPMorgan hereby acknowledges that JPMorgan
has made no representations or warranties with respect to the Purchased Mortgage
Loans other than as expressly set forth in this Agreement and the Repurchase
Documents and that JPMorgan shall have no responsibility (in its capacity as a
Buyer, the Administrative Agent, or in any other capacity or role) for:

 

(i)

the collectability of the Purchased Mortgage Loans; or

(ii)         the value, validity, effectiveness, genuineness, enforceability, or
sufficiency of any Repurchase Assets or any property at any time covered
thereby; or

(iii)        any recital, statement, representation or warranty of the Sellers
or any of their Subsidiaries or Affiliates in the Repurchase Agreement or in any
other writing at any time furnished by or on behalf of Sellers or any of their
Affiliates or Subsidiaries in connection with the Repurchase Agreement, any of
the other Repurchase Documents; or

(iv)        the legality, validity, enforceability, or any legal effect of any
of the Repurchase Documents, or any insurance, bond or similar device
purportedly protecting any obligation to the Buyers or any Repurchase Assets; or

(v)          the financial condition of Sellers or any of their Subsidiaries or
Affiliates, the status, health or viability of any industry in which any of them
is involved, the prospects for repayment of the Transactions, or the
effectiveness of any of the provisions of the Repurchase Documents (including
the financial covenants, tests and hedging requirements) or any aspect of their
implementation or administration at any time to reduce or control risks of any
type, to produce returns, profits, yields or spreads or to reduce or control
losses; or

(vi)        the truthfulness, accuracy or completeness of any information at any
time supplied or to be supplied in connection with any of the Sellers or any of
their Subsidiaries or Affiliates, or otherwise with respect to the Purchased
Mortgage Loans, any Repurchase Assets, or any source of equity or other
financing for any of such companies, or whether any such information is current
or meets the requirements of the Repurchase Documents; or

(vii)       any failure of any Seller or any other obligor under the Repurchase
Agreement or any of the other Repurchase Documents to perform any of its
obligations thereunder.

 

8

USActive 5629959.9

 


--------------------------------------------------------------------------------



 

 

(b)          Each such Buyer acknowledges and agrees that, independently and
without reliance on the Administrative Agent or any other Buyer, and based on
the financial statements and other information furnished by the Sellers, their
Subsidiaries and Affiliates, and such other documents and information as such
Buyer deems necessary or appropriate (all of which such Buyer has obtained and
reviewed to enable it to make the decision described in clause (i) below), such
Buyer:

(i)           has made its own complete analysis of the credit quality of the
Sellers and their Subsidiaries and the Underwriting Guidelines, and its own
decision to make its Commitment and enter into this Agreement and the other
Repurchase Documents;

(ii)         will continue, until the Transactions are repurchased and such
Buyer’s Commitment has terminated, to make its own credit analysis and its own
decision to take or not to take any action in connection with the Transactions,
this Agreement and the other Repurchase Documents provided, that nothing
contained in this clause shall be construed to release any Buyer from its
obligations hereunder or under the Repurchase Agreement, each in accordance
therewith; and

(iii)        will, until the Transactions are repurchased and such Buyer’s
Commitment has terminated, maintain current and complete credit information on
the Sellers and update, revise and review for itself the credit quality of the
Sellers and their Subsidiaries and the Transactions and their documentation.

Section 5.4       Replacement of a Buyer. If any Buyer becomes entitled to claim
any additional amounts pursuant to Section 6 of the Repurchase Agreement, the
Buyer shall promptly notify the Administrative Agent of the event by reason of
which it has become so entitled. Provided that no Default or Event of Default
has occurred and with the consent of the Majority Buyers, the Sellers may seek
to replace a Buyer (a “Retiring Buyer”) who claims compensation pursuant to
Section 6 of the Repurchase Agreement. The replacement of a Retiring Buyer
pursuant to this Section 5.4 shall be effective on the tenth (10th) Business Day
following the date of a notice to the Retiring Buyer and each other Buyer
through the Administrative Agent, subject to satisfaction of the following
conditions:

(a)          A Retiring Buyer shall assign all of its rights, obligations and
liabilities under the Repurchase Documents to a Replacement Buyer; provided that
(i) the Retiring Buyer shall have received the written consent of the
Administrative Agent and each of the Sellers (which consent shall not be
unreasonably withheld or delayed provided, that the Sellers’ consent shall not
be required if (i) the Replacement Buyer is a Buyer; (ii) the Replacement Buyer
is an Affiliate of a Buyer; (iii) the Replacement Buyer is an Approved Fund or
(ii) an Event of Default has occurred and is continuing) and (ii) each such
assignment shall be substantially in the form of Exhibit A, and with the
Retiring Buyer to have no further right or obligation with respect to the rights
and obligations assigned to and assumed by the Replacement Buyer. Upon such
assignment, the Replacement Buyer shall be a Buyer for all purposes under this
Agreement and the other Repurchase Documents, and the Commitments shall be
adjusted appropriately;

(b)          the Replacement Buyer(s) shall pay to the Retiring Buyer an amount
equal in the aggregate to the sum of (x) the aggregate outstanding Purchase
Price Shares of the Retiring

 

9

USActive 5629959.9

 


--------------------------------------------------------------------------------



 

Buyer, together with all accrued and unpaid Price Differential thereon, and (y)
the Retiring Buyer’s share of any accrued and unpaid fees under the Repurchase
Agreement; and

(c)          the Sellers shall have paid to the Administrative Agent for the
account of the Retiring Buyer an amount equal to all obligations then due and
payable pursuant to the Repurchase Agreement to the Retiring Buyer by the
Sellers (but not including those obligations of the Sellers owing but not yet
due that are referred to in clause (b) above).

Each Replacement Buyer that is a New Buyer shall become a Buyer and the Retiring
Buyer shall cease to be a Buyer; provided that this Agreement and the Repurchase
Agreement shall continue to govern the rights and obligations of a Retiring
Buyer with respect to any Transactions or other actions taken by such Retiring
Buyer while it was a Buyer. The Sellers agree to execute such papers, notes and
agreements as are necessary to substitute the Replacement Buyer for the Retiring
Buyer, including documents necessary to protect all liens and security interests
of the Replacement Buyer.

 

ARTICLE 6

ACTIONS REQUIRING CONSENT

Section 6.1        Actions Requiring All Buyers’ Consent. Without the written
consent or ratification of all Buyers, the Administrative Agent shall not:

(a)          increase the Maximum Purchase Price above the amount contemplated
by Section 3(e) of the Repurchase Agreement;

(b)          agree to any reduction in the Pricing Rate or fee provisions,
excluding the Administrative Fee in the Repurchase Agreement;

(c)          agree to any change to any of the conditions precedent to
Transactions specified in Section 3 of the Repurchase Agreement.

(d)          release any material Lien held under the Repurchase Documents other
than in accordance with the Repurchase Documents;

(e)          accept, and enter into any Transaction with a non Eligible Mortgage
Loan (other than pursuant to the Administrative Agent’s discretionary powers
under Section 6.2 hereof);

(f)           change any Buyer’s Purchase Price Share or Pro Rata share of a
Transaction other than in accordance with the express provisions of the
Repurchase Documents;

(g)          agree to any change in the nature of the Buyers’ respective
Commitments from several to joint, in whole or in part;

 

(h)

agree to any change to the definition of “Majority Buyers”

 

 

10

USActive 5629959.9

 


--------------------------------------------------------------------------------



 

 

(i)           extend the Termination Date or Payment Date other than in
accordance with the express provisions of the Repurchase Documents;

(j)           release the Sellers from any of their obligations under the
Repurchase Documents; and

 

(k)

agree to any change in this Section.

Section 6.2       Actions Requiring Majority Buyers’ Consent. Without limitation
of Section 6.1 and without the written consent or ratification of the Majority
Buyers, the Administrative Agent shall not:

(a)          notify the Sellers that the Commitments are terminated or that the
maturity of all or any part of the Repurchase Price for the Transactions shall
have been declared due unless an Event of Default described in any of Sections
13.01(f), (h), (j), (l) or (n) of the Repurchase Agreement has occurred and is
continuing.

(b)          exercise any of the remedies for default described in Section 14 of
the Repurchase Agreement.

 

(c)

waive any Event of Default under the Repurchase Documents.

(d)          make or consent to any materially adverse amendment, modification
or waiver of any of the terms, covenants, provisions or conditions of the
Repurchase Documents.

 

(e)

approve any Change in Control.

(f)          except as otherwise expressly provided for in this Section, cause
or permit any material change in the terms of any affirmative or negative
covenants in the Repurchase Agreement.

(g)          increase the concentration limits set forth in the definition of
Asset Value (or otherwise modify such definition, or consent to any decrease in
Purchase Price (as set forth in the definition thereof), other than as set forth
in Section 6.3 hereof.

(h)          cause or permit any material change in the eligibility standards
for Mortgage Loans under the Repurchase Agreement or materially change the
definition of any type of Eligible Mortgage Loan, provided that the
Administrative Agent may in its discretion approve a Mortgage Loan as an
Eligible Mortgage Loan that otherwise would have a reduced Asset Value due to
concentration limitations or breaches of representations and warranties (such
Mortgage Loans “Exception Mortgage Loans”) but only to the extent that such
Exception Mortgage Loans would have an aggregate Asset Value (if such Exception
Mortgage Loan were an Eligible Mortgage Loan) of up to 10% of the Maximum
Purchase Price at the time of approval.

(i)           approve the Sellers’ declaration or payment of any distribution
directly or indirectly to the Sellers’ shareholders after any Default or Event
of Default has occurred and is

 

11

USActive 5629959.9

 


--------------------------------------------------------------------------------



 

continuing or, after the payment of which dividend or distribution, would exist,
to the extent prohibited by Section 12(t) of the Repurchase Agreement.

(j)           approve the Sellers’ making any advance to (or declining or
deferring any payment due from) any member or shareholder, as applicable, or any
Subsidiary that is not wholly-owned by either of the Sellers, if at the time of
or immediately after such action the Sellers’ Adjusted Tangible Net Worth would
be less than the minimum amount specified in Section 12(k)(ii) of the Repurchase
Agreement.

(k)          permit additional Indebtedness pursuant to Section 12(dd)(v) of the
Repurchase Agreement.

(l)           approve any Servicer other than HomeBanc Mortgage Corporation, or
any of its successors or permitted assigns which consent to such approval shall
not be unreasonably withheld; provided that no consent or approval shall be
required for the Servicer to appoint any subservicer in accordance with its
customary servicing practices.

Section 6.3       Administrative Agent’s Discretionary Actions. Except as
provided in Section 6.1 and Section 6.2, in its capacity as Administrative Agent
and without seeking or obtaining the consent of any of the other Buyers
(although it may elect to obtain such consent before acting it if deems that
desirable), the Administrative Agent may:

(a)          agree or consent to any change in the handling of the Repurchase
Assets which in the Administrative Agent’s reasonable judgment is unlikely to
have a Material Adverse Effect;

(b)          release, reconvey or change, in whole or in part, any Repurchase
Assets which are required to be released or reconveyed in accordance with the
Repurchase Documents;

(c)          approve any new Takeout Investor proposed by the Sellers (and the
Administrative Agent will promptly provide to any Buyer that requests it a
current list of Take-out Investors);

(d)          do or perform any act or thing which, in the Administrative Agent’s
reasonable judgment, is necessary or appropriate to enable the Administrative
Agent to properly discharge and perform its duties under this Agreement, the
Repurchase Agreement, the Custodial Agreement or any other Repurchase Document,
or which in its reasonable judgment is necessary or appropriate to preserve or
protect the validity, integrity or enforceability of the Repurchase Documents,
the Repurchase Assets, the financial condition, operations or prospects in
respect of any Sellers or to preserve and protect the interest of the Buyers in
any of the foregoing; and

(e)          permit the weighted average FICO score of all first lien Alt-A
Mortgage Loans that are Purchased Mortgage Loans to be less than 690 but not
less than 685.

ARTICLE 7

JPMORGAN AS ADMINISTRATIVE AGENT

 

12

USActive 5629959.9

 


--------------------------------------------------------------------------------



 

 

Section 7.1       Administrative Agent’s Duties. In its capacity as
Administrative Agent and until all Transactions are fully paid and satisfied,
the Administrative Agent shall:

(a)          hold the Repurchase Documents and the Repurchase Assets for the
benefit of itself and each other Buyer, and each Buyer (including JPMorgan)
shall be deemed to have an interest in the Repurchase Documents and the
Repurchase Assets on any day in proportion to its Pro Rata interest in the
outstanding Transactions on that day;

(b)          send, in accordance with the Repurchase Agreement, bills to the
Sellers for accrued interest, the Facility Fee and other sums due and receive
all payments of principal, Price Differential and other sums on account of the
Transactions or with respect to it;

(c)          use reasonable diligence to obtain from the Sellers and promptly
remit to each Buyer such Buyer’s Pro Rata shares of Price Differential,
principal, Repurchase Price and other sums received by the Administrative Agent
on account of the Transactions or with respect to it, in accordance with this
Agreement;

(d)          use reasonable diligence to recover from the Sellers all expenses
incurred that are reimbursable by the Sellers, and promptly remit to each Buyer
its Pro Rata share (if any) thereof;

(e)          enforce the terms of this Agreement and the Repurchase Agreement,
including, with the approval or at the direction of the Buyers, the remedies
afforded the Buyers pursuant to Section 14 of the Repurchase Agreement;

(f)          hold all security interests ratably for itself as a Buyer and as
agent and bailee for and on behalf of the other Buyer(s);

(g)          request from the Sellers, and promptly forward to the other Buyers,
such information as the other Buyers may reasonably request the Administrative
Agent to obtain from the Sellers, consistent with the terms of this Agreement
and the Repurchase Agreement, including, without limitation, the reports and
other information provided by Sellers from time to time pursuant to Section 12
of the Repurchase Agreement; and

(h)          upon request of a Buyer (such request not to be made more than once
per week), the Administrative Agent (in its capacity as Custodian) shall deliver
a Mortgage Loan Schedule.

Section 7.2        Administrative Agent’s Representations to Buyers. The
Administrative Agent hereby represents and warrants to the Buyers (other than
itself) that:

(a)          the Administrative Agent has delivered to each Buyer true copies of
the originals of those Repurchase Documents which have been specifically
requested by that Buyer; and

(b)          the Administrative Agent has no current actual knowledge that any
Event of Default has occurred and is continuing on the date of this Agreement.

 

13

USActive 5629959.9

 


--------------------------------------------------------------------------------



 

 

Section 7.3        Administrative Agent’s Duty of Care, Express Negligence
Waiver and Release. AT ALL TIMES UNTIL THE TRANSACTIONS HAVE BEEN PAID IN FULL,
THE ADMINISTRATIVE AGENT SHALL EXERCISE THE SAME DEGREE OF CARE IN ADMINISTERING
THE TRANSACTIONS AND THE REPURCHASE ASSETS AS JPMORGAN EXERCISES WITH RESPECT TO
TRANSACTIONS AND PURCHASED MORTGAGE LOANS THAT ARE HELD SOLELY BY JPMORGAN FOR
ITS OWN ACCOUNT, AND THE ADMINISTRATIVE AGENT, IN ITS CAPACITY AS ADMINISTRATIVE
AGENT SHALL HAVE NO RESPONSIBILITY TO THE BUYERS OTHER THAN TO EXERCISE SUCH
STANDARD OF CARE AND, IN ANY EVENT, JPMORGAN SHALL HAVE NO LIABILITY WITH
RESPECT TO ANY OTHER BUYER'S PRO RATA INTEREST IN THE TRANSACTIONS EXCEPT FOR
JPMORGAN'S OWN FRAUD, GROSS NEGLIGENCE OR WILLFUL MISCONDUCT. EXCEPT IN THE CASE
OF ITS OWN FRAUD, GROSS NEGLIGENCE OR WILLFUL MISCONDUCT, NEITHER THE
ADMINISTRATIVE AGENT, ANY BUYER, NOR ANY OF THEIR OFFICERS, DIRECTORS,
EMPLOYEES, ATTORNEYS OR AGENTS SHALL BE LIABLE FOR ANY ACTION TAKEN OR OMITTED
TO BE TAKEN BY IT OR THEM UNDER THIS AGREEMENT, THE REPURCHASE AGREEMENT, THE
CUSTODIAL AGREEMENT OR ANY OF THE OTHER REPURCHASE DOCUMENTS REASONABLY BELIEVED
BY IT OR THEM TO BE WITHIN THE DISCRETION OR POWER CONFERRED UPON IT OR THEM BY
THE REPURCHASE DOCUMENTS OR BE RESPONSIBLE FOR CONSEQUENCES OF ANY ERROR OF
JUDGMENT, THE BUYERS EXPRESSLY INTENDING TO HEREBY WAIVE AND RELEASE ALL PRESENT
AND FUTURE CLAIMS AND RIGHTS AGAINST THE ADMINISTRATIVE AGENT (I) OWED, IN WHOLE
OR IN PART, UNDER ANY CLAIM OR THEORY OF STRICT LIABILITY, OR (II) FOR DAMAGES
OR INJURIES CAUSED OR CONTRIBUTED TO BY ANY INDEMNIFIED PARTY'S SOLE OR
CONCURRENT ORDINARY NEGLIGENCE THAT DOES NOT AMOUNT TO GROSS NEGLIGENCE OR
WILLFUL MISCONDUCT, IT BEING THE BUYERS' INTENTION TO HEREBY INDEMNIFY THE
INDEMNIFIED PARTIES AGAINST THEIR OWN STRICT LIABILITY AND THEIR OWN SOLE OR
CONCURRENT ORDINARY NEGLIGENCE. Except as otherwise specifically and expressly
set forth in this Agreement, the Administrative Agent shall not be responsible
in any manner to anyone for the effectiveness, enforceability, genuineness,
validity or the due execution of this Agreement, any supplement, amendment or
restatement of it or of any other Repurchase Documents or for any
representation, warranty, document, certificate, report or statement made or
furnished in, under or in connection with this Agreement or any of the other
Repurchase Documents or be under any obligation to anyone to ascertain or to
inquire as to the performance or observation of any of the terms, covenants or
conditions of this Agreement or of the other Repurchase Documents on the part of
the Sellers or anyone else. Without limiting the generality of the foregoing
provisions of this Section, the Administrative Agent, in its capacities as
Administrative Agent and Custodian, may seek and rely upon the advice of legal
counsel in taking or refraining to take any action under any of the Repurchase
Documents or otherwise in respect of the Transactions, the Repurchase Assets and
its parties, and shall be fully protected in relying upon such advice.

 

Section 7.4

Reserved.

Section 7.5        Resignation of the Administrative Agent. The Administrative
Agent, or any agent or agents hereafter appointed, at any time may resign by
giving written notice of resignation to the Sellers and the Buyers and complying
with the applicable provisions of this Section 7.5. Upon receiving such notice
of resignation, with the Sellers’ consent for appointment, which consent for
appointment shall not unreasonably be conditioned, delayed or withheld (provided
that the Sellers’ consent for appointment shall not be required if an Event of

 

14

USActive 5629959.9

 


--------------------------------------------------------------------------------



 

Default has occurred and is continuing), a successor Administrative Agent shall
be promptly appointed by all of the Buyers by written instrument, in duplicate,
one copy of which instrument shall be delivered to the resigning Administrative
Agent and one copy to the successor Administrative Agent.

 

Section 7.6

Reserved.

Section 7.7       Successor Administrative Agent. Any successor Administrative
Agent appointed as provided in this Section shall execute and deliver to the
Sellers, the Buyers and to its predecessor Administrative Agent an instrument
accepting such appointment, and thereupon the resignation or removal of the
predecessor Administrative Agent shall become effective and such successor
Administrative Agent, without any further act, deed or conveyance, shall become
vested with all the rights and obligations of its predecessor, with like effect
as if originally named as the Administrative Agent; provided that upon the
written request of either Seller, all of the Buyers or the successor
Administrative Agent, the Administrative Agent ceasing to act shall execute and
deliver (a) an instrument transferring to such successor Administrative Agent
all of the rights of the Administrative Agent so ceasing to act and (b) to such
successor Administrative Agent such instruments as are necessary to transfer the
Repurchase Assets to such successor Administrative Agent (including assignments
of all Repurchase Assets or Repurchase Documents). Upon the request of any such
successor Administrative Agent made from time to time, the Sellers shall execute
any and all papers necessary to more fully and certainly vest in and confirm to
such successor Administrative Agent all such rights.

Section 7.8      Merger of the Administrative Agent. Any Person into which the
Administrative Agent may be merged or converted or with which it may be
consolidated, or any Person surviving or resulting from any merger, conversion
or consolidation to which the Administrative Agent shall be a party or any
Person succeeding to the commercial banking business of the Administrative
Agent, shall be the successor Administrative Agent without the execution or
filing of any paper or any further act on the part of any of the parties.

ARTICLE 8

GENERAL

Section 8.1      Amendments. Neither this Agreement nor any term hereof may be
changed, waived, discharged or terminated orally, but only by an instrument in
writing signed by the Administrative Agent, the Buyers and the Sellers.

Section 8.2        Termination. This Agreement shall terminate upon the
repayment of all Obligations of Sellers under the Repurchase Agreement,
termination of all Commitments and termination thereof.

Section 8.3      Headings. The headings in this Agreement are for convenience of
reference only and shall not define or limit the provisions hereof.

Section 8.4        Counterparts. This Agreement may be executed in counterparts,
each of which shall constitute an original, but all of which together shall
constitute but one instrument.

 

Section 8.5

Assignment; Successors and Assigns.

 

 

15

USActive 5629959.9

 


--------------------------------------------------------------------------------



 

 

(a)          Participations. (i) Any Buyer may, without the consent of the
Sellers or the Administrative Agent, sell participations to one or more banks or
other entities (a “Participant”) in all or a portion of such Buyer’s Pro Rata
shares of Transactions, or their Commitment; provided that (A) such Buyer's
obligations under this Agreement and the Repurchase Agreement shall remain
unchanged, (B) such Buyer shall remain solely responsible to the other parties
hereto for the performance of such obligations and (C) the Sellers, the
Administrative Agent and the other Buyers shall continue to be obligated
hereunder or under the Repurchase Agreement only to, and shall continue to deal
solely and directly with, such Buyer in connection with such Buyer's rights and
obligations under this Agreement and the Repurchase Agreement. Any agreement or
instrument pursuant to which a Buyer sells such a participation shall provide
that such Buyer shall retain the sole right to enforce this Agreement and the
Repurchase Agreement and to approve any amendment, modification or waiver of any
provision of this Agreement and the Repurchase Agreement; provided that such
agreement or instrument may provide that such Buyer will not, without the
consent of the Participant, agree to any amendment, modification or waiver
described herein that affects such Participant. Subject to Section 8.5(a)(ii)
below, the Sellers agree that each Participant shall be entitled to the benefits
of Sections 6 and 7 of the Repurchase Agreement to the same extent as if it were
a Buyer and had acquired its interest by assignment pursuant to Section 8.5(b).
To the extent permitted by law, each Participant also shall be entitled to the
benefits of Section 19 of the Repurchase Agreement as though it were a Buyer,
provided such Participant agrees to be subject to Section 5 hereof as though it
were a Buyer.

(ii) A Participant shall not be entitled to receive any greater payment under
Sections 6 or 7 of the Repurchase Agreement than the applicable Buyer would have
been entitled to receive with respect to the participation sold to such
Participant, unless the sale of the participation to such Participant is made
with the Sellers’ prior written consent. A Participant that is organized under
the laws of a jurisdiction other than that of the United States shall not be
entitled to the benefits of Section 7 of the Repurchase Agreement unless the
Seller is notified of the participation sold to such Participant and such
Participant agrees, for the benefit of the Sellers, to comply with Section 7 of
the Repurchase Agreement as though it were a Buyer.

 

(b)          Assignments. (i) The Sellers may not assign or otherwise transfer
any of its rights or obligations hereunder without the prior written consent of
each Buyer (and any attempted assignment or transfer by the Sellers without such
consent shall be null and void).

(ii) Any Buyer may assign to one or more assignees all or a portion of its
rights and obligations under this Agreement (including all or a portion of its
Commitment and the Pro Rata Share of the Transactions at the time owing to it)
with the prior written consent (such consent not to be unreasonably withheld) of
the Sellers and the Administrative Agent. Provided that the consent of the
Sellers shall not be required if (A) the assignee is a Buyer (including
assignees thereof); (B) the assignee is an Affiliate of a Buyer; (C) the
assignee is an Approved Fund or (D) if an Event of Default has occurred and is
continuing and provided further that the consent of the Administrative Agent
shall not be required if the assignee is (A) a Buyer (including assignees
thereof); (B) an Affiliate of a Buyer; or (C) an Approved Fund.

 

16

USActive 5629959.9

 


--------------------------------------------------------------------------------



 

 

(iii) Except in the case of an assignment to a Buyer or an Affiliate of a Buyer
or an assignment of the entire remaining amount of the assigning Buyer’s
Commitment or Pro Rata Share of the Transactions, the amount of the Commitment
or Pro Rata Share of the Transactions of the of the assigning Buyer subject to
each such assignment shall not be less than $10,000,000 unless each of the
Seller and the Administrative Agent otherwise consent, provided that no such
consent of the Sellers shall be required if an Event of Default has occurred and
is continuing.

(iv) The parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment Agreement substantially in the form of
Exhibit A hereof and shall pay to the Administrative Agent a processing and
recordation fee of $3,500 and the assignee, if the assignee is not a current
Buyer, shall deliver to the Administrative Agent an Administrative Questionnaire
in form and substance acceptable to the Administrative Agent.

(v) Upon such assignment, the assignee shall be a Buyer for all purposes under
this Agreement and the other Repurchase Documents, if the assignment is an
assignment of all of the assignor’s interest in the Pro Rata Share of the
Transactions or Commitments and its security to an assignor, the assignor shall
be automatically released from all of its obligations and liabilities hereunder
and under the Repurchase Documents, and, whether it is such a complete
assignment or only a partial assignment, the Pro Rata Share of the Transactions
or Commitments shall be adjusted appropriately, and the parties agree to approve
in writing revised and updated versions of Schedules 1 and 2.

 

Section 8.6       Notices; Accounts. Any notices or other communications
required or permitted hereunder shall be sufficiently given (i) if delivered
personally, (ii) when transmitted via telecopy to the telecopy number set forth
below each signature line hereto, (iii) the day following the day on which the
same has been delivered prepaid to a national overnight air courier service
addressed as set forth below each signature line hereto, or (iv) the third
business day following the day on which the same is sent by registered or
certified mail, postage prepaid, addressed as set forth below each signature
line hereto.

 

Section 8.7       Applicable Law. THIS AGREEMENT SHALL BE GOVERNED BY, AND
CONSTRUED AND INTERPRETED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK,
WITHOUT REFERENCE TO CONFLICT OF LAWS PROVISIONS. EACH OF THE PARTIES TO THIS
AGREEMENT AGREES TO THE JURISDICTION OF THE UNITED STATES DISTRICT COURT FOR THE
SOUTHERN DISTRICT OF NEW YORK AND ANY APPELLATE COURT HAVING JURISDICTION TO
REVIEW THE JUDGMENTS THEREOF. EACH OF THE PARTIES HEREBY WAIVES ANY OBJECTION
BASED ON FORUM NON CONVENIENS AND ANY OBJECTION TO VENUE OF ANY ACTION
INSTITUTED HEREUNDER IN ANY OF THE AFOREMENTIONED COURTS AND CONSENTS TO THE
GRANTING OF SUCH LEGAL OR EQUITABLE RELIEF AS IS DEEMED APPROPRIATE BY SUCH
COURT.

Section 8.8       Entirety. This Agreement and the Repurchase Documents
represent the entire agreement between the Parties with respect to the subject
matter. This Agreement supersedes all prior agreements and understandings, oral
or written, with respect to the subject

 

17

USActive 5629959.9

 


--------------------------------------------------------------------------------



 

matter. In the event of a conflict between this Agreement and the Repurchase
Agreement with respect to the Sellers’ rights or obligations, the Repurchase
Agreement shall prevail.

Section 8.9       Intent. This Agreement is intended to constitute a security
agreement or arrangement or other credit enhancement related to the "Repurchase
Agreement" and transactions thereunder as defined under Section 101(47)(v) of
the Bankruptcy Code.

Section 8.10      No Third Party Beneficiaries. Except as expressly set forth
herein, there are no intended third party beneficiaries to this Agreement.

Section 8.11   Waiver of Jury Trial. EACH OF THE PARTIES HEREBY IRREVOCABLY AND
UNCONDITIONALLY WAIVE TRIAL BY JURY IN ANY LEGAL ACTION OR PROCEEDING RELATING
TO THIS AGREEMENT, THE REPURCHASE AGREEMENT OR ANY OTHER REPURCHASE DOCUMENT AND
FOR ANY COUNTERCLAIM THEREIN.

 

18

USActive 5629959.9

 


--------------------------------------------------------------------------------



 

 

EXECUTED as of the Effective Date.

 

HOMEBANC CORP.

 

By:

/s/ JAMES L. KRAKAU                                

Name:  James L. Krakau

Title:  

Senior Vice President and Treasurer

 

 

 

HOMEBANC MORTGAGE CORPORATION

 

By: /s/ JAMES L. KRAKAU                          

Name:  James L. Krakau

Title:  

Senior Vice President and Treasurer

 

 

 

USActive 5629959.9

 


--------------------------------------------------------------------------------



 

 

JPMORGAN CHASE BANK, N.A.

as the Administrative Agent and as a Buyer

 

 

By:  /s/ MICHAEL W. NICHOLSON                  

 

Name: Michael W. Nicholson

 

Title:

Vice President

 

 

 

 

USActive 5629959.9

 


--------------------------------------------------------------------------------



 

 

BNP PARIBAS, as a Buyer

 

By:

/s/ LAURENT VANDERZYPPE                    

Name: LAURENT VANDERZYPPE

Title:  Managing Director

By: /s/ BARRY S. FOIGENBAUM                      

Name: Barry S. Foigenbaum

Title:  Managing Director

Address for Notices:

787 Seventh Avenue, 28th Floor

New York, NY 10019

Attention: Kevin Ernst

Telecopier No.: (212) 841-2533

Telephone No.: (212) 471-7061]

 

 

 

USActive 5629959.9

 


--------------------------------------------------------------------------------



 

 

COMMERZBANK AKTIENGESELLSCHAFT NEW YORK BRANCH and GRAND CAYMAN BRANCH, as a
Buyer

By: /s/ JOSEPH J. HAYES                                    

Name: JOSEPH J. HAYES

Title:  VICE PRESIDENT

By: /s/ GERARD A. ARAW                                

Name: Gerard A. Araw

 

Title:  

Assistant Vice President

Address for Notices:

2 World Financial Center

New York, NY 10281

Attention: Mike McCarthy

Telecopier No.: (212) 266-7629

Telephone No.: (212) 266-7325

 

 

USActive 5629959.9

 


--------------------------------------------------------------------------------



 

 

US BANK NATIONAL ASSOCIATION, as a Buyer

By: /s/ WILLIAM J. UMSCHEID                        

Name: WILLIAM J. UMSCHEID

 

Title:  

Vice President

Address for Notices:

800 Nicollet Mall

Mail Station BC-MN-HO3B

Minneapolis, MN 55402

Attention: Mr. William Umscheid

Telecopier No.: (612) 303-2253

Telephone No.: (612) 303-3575

 

 

USActive 5629959.9

 


--------------------------------------------------------------------------------



 

 

KEYBANK NATIONAL ASSOCIATION, as a Buyer

By: /s/ PAUL HENSON                                      

Name: Paul Henson

 

Title:  

Executive Vice President

Address for Notices:

127 Public Square, OH-01-27-0406

Cleveland, OH 44114

Attention: Craig Platt

Telecopier No.: 216-689-4233

Telephone No.: 216-689-5608

 

 

USActive 5629959.9

 


--------------------------------------------------------------------------------



 

 

DB STRUCTURED PRODUCTS, INC., as a Buyer

By: /s/ GLENN MINKOFF                                  

Name: GLENN MINKOFF

 

Title:  

DIRECTOR

By: /s/ JOHN MCCARTHY                                  

Name: John McCarthy

Title:  Authorized Signatory

Address for Notices:

60 Wall Street

New York, New York 10005

Attention: Tina Gu

Telecopier No.: 212-797-5150

Telephone No.: 212-250-0357

 

 

USActive 5629959.9

 


--------------------------------------------------------------------------------



 

 

FORTIS CAPITAL CORP., as a Buyer

By: /s/ ALAN KROUK                                          

Name: Alan Krouk

 

Title:  

Managing Director

By: /s/ BARRY CHUNG                                      

Name: Barry Chung

 

Title:  

Senior Vice President

Address for Notices:

520 Madison Avenue, 3rd Floor

New York, NY 10022

Attention: Barry Chung

Telecopier No.: (212) 340-5479

Telephone No.: (212) 340-5320

 

 

USActive 5629959.9

 


--------------------------------------------------------------------------------



 

 

BANK HAPOALIM BM, as a Buyer

By: /s/ HELEN H. GATESON                              

Name: HELEN H. GATESON

 

Title:  

VICE PRESIDENT

By: /s/ LENROY HACKETT                                

Name: LENROY HACKETT

 

Title:  

FIRST VICE PRESIDENT

Address for Notices:

1177 Avenue of the Americas

New York, NY 10036

Attention: Ms. Helen H. Gateson

Telecopier No.: (212) 782-2382

Telephone No.: (212) 782-2161

 

 

USActive 5629959.9

 


--------------------------------------------------------------------------------



 

 

Schedule 1

 

Buyer’s Commitments

 

 

BUYERS

 

 

COMMITMENTS

JPMorgan Chase Bank, N.A.

 

$125,000,000

KeyBank National Association

 

$100,000,000

Commerzbank Aktiengesellschaft New York and Grand Cayman Branch

 

$90,000,000

BNP Paribas

 

$50,000,000

US Bank National Association

 

$50,000,000

DB Structured Products, Inc.

 

$35,000,000

Fortis Capital Corp.

 

$35,000,000

Bank Hapoalim

 

$15,000,000

 

 

USActive 5629959.9

 


--------------------------------------------------------------------------------



 

 

Schedule 2

 

Purchase Price Share Fractions

 

 

BUYERS

 

 

PURCHASE PRICE SHARE FRACTIONS

JPMorgan Chase Bank, N.A.

 

25%

KeyBank National Association

 

20%

Commerzbank Aktiengesellschaft New York and Grand Cayman Branch

 

18%

BNP Paribas

 

10%

US Bank National Association

 

10%

DB Structured Products, Inc.

 

7%

Fortis Capital Corp.

 

7%

Bank Hapoalim

 

3%

 

 

 

 

 

 

USActive 5629959.9

 


--------------------------------------------------------------------------------



 

 

Exhibit A

 

ASSIGNMENT AND ASSUMPTION

 

This Assignment and Assumption (the “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between [Insert
name of Assignor] (the “Assignor”) and [Insert name of Assignee] (the
“Assignee”). Capitalized terms used but not defined herein shall have the
meanings given to them in the Administration Agreement identified below (as
amended, the “Administration Agreement”), receipt of a copy of which is hereby
acknowledged by the Assignee. The Standard Terms and Conditions set forth in
Annex 1 attached hereto are hereby agreed to and incorporated herein by
reference and made a part of this Assignment and Assumption as if set forth
herein in full.

 

For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Administration Agreement, as of the Effective Date inserted
by the Administrative Agent as contemplated below (i) all of the Assignor’s
rights and obligations in its capacity as a Buyer under the Administration
Agreement and any other documents or instruments delivered pursuant thereto to
the extent related to the amount and percentage interest identified below of all
of such outstanding rights and obligations of the Assignor under the respective
facilities identified below (including any letters of credit, guarantees, and
Swing Line Transactions included in such facilities) and (ii) to the extent
permitted to be assigned under applicable law, all claims, suits, causes of
action and any other right of the Assignor (in its capacity as a Buyer) against
any Person, whether known or unknown, arising under or in connection with the
Administration Agreement, any other documents or instruments delivered pursuant
thereto or the loan transactions governed thereby or in any way based on or
related to any of the foregoing, including contract claims, tort claims,
malpractice claims, statutory claims and all other claims at law or in equity
related to the rights and obligations sold and assigned pursuant to clause (i)
above (the rights and obligations sold and assigned pursuant to clauses (i) and
(ii) above being referred to herein collectively as the “Assigned Interest”).
Such sale and assignment is without recourse to the Assignor and, except as
expressly provided in this Assignment and Assumption, without representation or
warranty by the Assignor.

 

1.

Assignor:

______________________________

 

2.

Assignee:

______________________________

[and is a Buyer Affiliate of [identify Buyer]]

 

3.

Seller(s):

______________________________

 

4.

Agent:                 ______________________, as the agent and representative
of the Buyers under the Administration Agreement

 

 

USActive 5629959.9

 


--------------------------------------------------------------------------------



 

 

5.

Administration Agreement:     The [amount] Administration Agreement dated as of
_______ among [name of Sellers], the Buyers parties thereto and [name of Agent],
as Agent

 

6.

Assigned Interest:

 

Aggregate Amount of Commitment/Commitments for all Buyers

Amount of Commitment/Transactions Assigned

Percentage Assigned of Commitment/Transactions

$

$

%

 

 

Effective Date: _____________ ___, 20___ [TO BE INSERTED BY THE AGENT AND WHICH
SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE REGISTER
THEREFOR.]

 

The terms set forth in this Assignment and Assumption are hereby agreed to:

 

 

ASSIGNOR

 

[NAME OF ASSIGNOR]

 

 

 

By:______________________________

 

Title:

 

 

 

 

ASSIGNEE

 

 

[NAME OF ASSIGNEE]

 

 

 

By:______________________________

 

Title:

 

 

 

 

USActive 5629959.9

 


--------------------------------------------------------------------------------



 

 

[Consented to and] Accepted:

 

[NAME OF AGENT], as

Agent

 

By_________________________________

Title:

 

[Consented to:]

 

[NAME OF RELEVANT PARTY]

 

By________________________________

Title:

 

USActive 5629959.9

 


--------------------------------------------------------------------------------



 

 

ANNEX 1

 

STANDARD TERMS AND CONDITIONS FOR

ASSIGNMENT AND ASSUMPTION

 

 

 

1. Representations and Warranties.

 

1.1 Assignor. The Assignor (a) represents and warrants that (i) it is the legal
and beneficial owner of the Assigned Interest, (ii) the Assigned Interest is
free and clear of any lien, encumbrance or other adverse claim and (iii) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby; and (b) assumes no responsibility with respect to (i) any
statements, warranties or representations made in or in connection with the
Administration Agreement or any other Repurchase Document, (ii) the execution,
legality, validity, enforceability, genuineness, sufficiency or value of the
Repurchase Documents or any collateral thereunder, (iii) the financial condition
of the Seller(s), any of its (their) Subsidiaries or Affiliates or any other
Person obligated in respect of any Repurchase Documents or (iv) the performance
or observance by the Seller(s), any of its (their) Subsidiaries or Affiliates or
any other Person of any of their respective obligations under any Repurchase
Document.

 

1.2. Assignee. The Assignee (a) represents and warrants that (i) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment and Assumption and to consummate the transactions contemplated
hereby and to become a Buyer under the Administration Agreement, (ii) it
satisfies the requirements, if any, specified in the Administration Agreement
that are required to be satisfied by it in order to acquire the Assigned
Interest and become a Buyer, (iii) from and after the Effective Date, it shall
be bound by the provisions of the Administration Agreement as a Buyer thereunder
and, to the extent of the Assigned Interest, shall have the obligations of a
Buyer thereunder, (iv) it has received a copy of the Administration Agreement,
together with copies of the most recent financial statements delivered pursuant
to the Administration Agreement, as applicable, and such other documents and
information as it has deemed appropriate to make its own credit analysis and
decision to enter into this Assignment and Assumption and to purchase the
Assigned Interest on the basis of which it has made such analysis and decision
independently and without reliance on the Agent or any other Buyer, and (v) if
it is a Person that is organized under the legal requirements of any
jurisdiction other than the United States of America or any State thereof,
attached to the Assignment and Assumption is any documentation required to be
delivered by it pursuant to the terms of the Administration Agreement, duly
completed and executed by the Assignee; and (b) agrees that (i) it will,
independently and without reliance on the Agent, the Assignor or any other
Buyer, and based on such documents and information as it shall deem appropriate
at the time, continue to make its own credit decisions in taking or not taking
action under the Repurchase Documents, and (ii) it will perform in accordance
with their terms all of the obligations which by the terms of the Repurchase
Documents are required to be performed by it as a Buyer.

 

 

USActive 5629959.9

 


--------------------------------------------------------------------------------



 

 

2. Payments. From and after the Effective Date, the Agent shall make all
payments in respect of the Assigned Interest (including payments of principal,
interest, fees and other amounts) to the Assignor for amounts which have accrued
to but excluding the Effective Date and to the Assignee for amounts which have
accrued from and after the Effective Date.

 

3. General Provisions. This Assignment and Assumption shall be binding upon, and
inure to the benefit of, the parties hereto and their respective successors and
assigns. This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument. Delivery of an
executed counterpart of a signature page of this Assignment and Assumption by
telecopy shall be effective as delivery of a manually executed counterpart of
this Assignment and Assumption. This Assignment and Assumption shall be governed
by, and construed in accordance with, the law of the State of New York.

 

 

USActive 5629959.9

 

 

 